PER CURIAM.
This appeal is from a conviction of assault with intent to rape. Appellant disputes the sufficiency of the evidence. But from what he said and did during the violent assault he committed upon a woman he did not know, we think it may well be regarded as clear beyond a reasonable doubt that he intended to commit rape. Cf. Robinson v. United States, 78 U.S.App.D.C. 63, 136 F.2d 283. The Hammond case (Hammond v. United States), 75 U.S.App.D.C. 397, 127 F.2d 752, in which the defendant was well acquainted with the prosecuting witness and used no violence, throws no doubt upon the sufficiency of the present evidence. The possibility that appellant fell too far short of success to be conventionally regarded as guilty of attempt to rape is immaterial, like the fact that rape itself was not committed.
Affirmed.